Citation Nr: 1702511	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  09-12 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected mood disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to March 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was previously before the Board in May 2013 and November 2015, when it was remanded for further evidentiary development of the evidence. 

Additional evidence has been associated with the claims file subsequent to the most recent issuance of a supplemental statement of the case, in January 2016, which addressed the appeal herein.  Specifically, in August 2016, the Veteran submitted additional evidence, in the form of Vet Center treatment records.  The Veteran did not waive review of the newly submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (c) (2015).  Nevertheless, this evidence is duplicate and cumulative of Vet Center records previously associated with the record, namely that the Veteran suffered from manifestations of a psychiatric disability that included sleep disturbances and nightmares and that he had been diagnosed with sleep apnea.  Thus, a remand for AOJ consideration and issuance of a supplemental statement of the case is not warranted.  

In May 2012, the Veteran testified at a hearing before a Decision Review Officer (DRO), the transcript of which is of record.


FINDING OF FACT

The most probative evidence of record does not show that obstructive sleep apnea is etiologically related to active duty service, or proximately due to or chronically aggravated by, service-connected mood disorder.


CONCLUSION OF LAW

Obstructive sleep apnea was not incurred in or aggravated by active service, and is not proximately due to or aggravated by service-connected mood disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  October 2009 and July 2010 letters satisfied the duty to notify provisions with respect to service connection on a direct and secondary basis and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  The Veteran's service treatment records, VA treatment records and identified private treatment records are associated with the claims file.  38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c).  Additional VA treatment records were associated with the claims file in accordance with the Board's November 2015 remand directive in December 2015 and January 2016.  See Stegall v. West, 11 Vet. App. 268 (1998).

Pursuant to the May 2015 Board remand, the Veteran was afforded a VA examination in July 2013 which addressed sleep apnea, and pursuant to the November 2015 Board remand, an additional VA medical opinion was obtained in December 2015 which also addressed sleep apnea.  The Board finds that the July 2013 VA examination report and December 2015 opinion are adequate when considered in combination.  Specifically, the July 2013 VA examination report and subsequent December 2015 VA opinion reflects that the opinions proffered were congruent with the other evidence of record, were rendered following a review of the record and were accompanied by a complete rationale.  38 C.F.R. § 3.159 (c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The provisions of 38 C.F.R. § 3.103 (c)(2) (2015) require that the DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the May 2012 hearing by an accredited representative from the Disabled American Veterans.  The representative and the DRO asked questions to ascertain the nature of any relevant in-service event or injury and whether the Veteran's current sleep disorder was related to his military service.  Information was solicited to ascertain whether was any pertinent evidence that might have been overlooked that might substantiate the claim.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As noted above, this case was previously remanded by the Board in May 2013 and November 2015.  The May 2013 Board remand directed the RO to provide the Veteran a VA examination, which as described above, was afforded to the Veteran in July 2013.  Additionally, the November 2015 Board remand directives of obtaining additional VA treatment records and an additional VA medical opinion were accomplished.  Specifically, additional VA treatment records were associated with the record and a December 2015 VA medical opinion was obtained.  Thus, the Board finds the May 2013 and November 2015 remand directives were accomplished.  See Stegall, 11 Vet. App. at 271.

The Board concludes that all available evidence has been obtained and that there is sufficient evidence of record on which to make a decision on the issue decided herein on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.


II.  Merits of the Claim

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a) (West 2014); 38 C.F.R. § 3.303 (a).

In May 2012 testimony, the Veteran asserted that that his sleep apnea was caused or aggravated by posttraumatic stress disorder (PTSD).  The Veteran is not service-connected PTSD but is service-connected for mood disorder.  Thus, construing the Veteran's contention liberally, as in prior adjudicative actions by VA, the claim has been addressed as secondary to a service-connected mood disorder.  Additionally, the medical evidence, specifically a January 2010 sleep study, demonstrates that the Veteran was diagnosed with obstructive sleep apnea.  The remaining question is whether sleep apnea was caused or aggravated by the service-connected mood disorder.

In reviewing the evidence of record, the Board assigns the most probative weight to the VA opinions offered in July 2013 and December 2015.  The July 2013 VA examiner opined that sleep apnea was less likely than not proximately due to or the result of the Veteran's service- connected condition.  The July 2013 VA examiner further stated that obstructive sleep apnea was an anatomical condition which repetitive collapse of the upper airway occurs during sleep and a psychological condition such as mood disorder was not going to cause an anatomical condition of the upper airway.  Thus, the July 2013 VA examiner opined it was less likely than not that Veteran's obstructive sleep apnea was caused by the service-connected mood disorder.  Additionally, the July 2013 VA examiner further opined it was less likely than not that Veteran's obstructive sleep apnea was aggravated by the service-connected mood disorder.  The July 2013 VA examiner also noted the Veteran's service treatment records did not reveal symptomology characteristic of obstructive sleep apnea.  The July 2013 VA examiner stated the Veteran was diagnosed with mood disorder in 2009 and was diagnosed with obstructive sleep apnea in January 2010 and prescribed a continuous airway pressure (CPAP) machine.  The July 2013 VA examiner stated that during history interview taking today Veteran did not report aggravation and/or permanent worsening symptoms of obstructive sleep apnea.  In fact, the July 2013 VA examiner noted the Veteran reported improved sleep with use of the CPAP.

As noted above, pursuant to the November 2015 Board remand, a December 2015 VA opinion was also obtained to further address the issue of aggravation of sleep apnea by the service-connected mood disorder.  The December 2015 VA examiner opined, that with respect to aggravation of sleep apnea by service-connected mood disorder, a baseline could not be established as the Veteran's sleep apnea was a condition defined as being caused by an anatomical obstruction to the airway while sleeping and the medical evidence for this condition was not sufficient to support a determination of baseline level of severity.  Significantly, the December 2015 VA examiner opined that regardless of an established baseline, the Veteran's claimed condition and/or diagnosis was not at least as likely as not aggravated beyond its natural progression by the service-connected condition.  The December 2015 VA examiner opined the Veteran's sleep apnea was less likely than not aggravated beyond its usual progression by his service-connected mood disorder.  The December 2015 VA examiner stated the Veteran's sleep apnea condition was defined as being caused by anatomical obstruction to the airway while sleeping and sleep apnea was not medically recognized to be caused or aggravated by mood disorder or other mental health disorder.  The December 2015 VA examiner further noted that VA records documented stable sleep apnea on CPAP therapy.  

The Veteran's representative argued in an October 2016 brief, that because the December 2015 VA examiner stated that the medical evidence was not sufficient to support a determination of the baseline of the severity of the condition, a new VA examination was warranted.  However, while the December 2015 VA examiner was unable to determine a baseline for aggravation, such is irrelevant as the December 2015 VA examiner opined that the Veteran's sleep apnea was not at least as likely as not aggravated by the service-connected mood disorder.  A determination regarding baseline of the severity of the sleep apnea would only be part of a calculation if it was determined that the condition was aggravated, which was not the case here, thus a remand for a new opinion is not warranted.

The Board finds the VA examiners' opinions to be probative as the examiners have expertise, reviewed the claims file, and provided reasoning for the expressed opinions.  Further, there is no competent medical evidence relating sleep apnea to the Veteran's mood disorder.  The Board is not free to substitute its own judgment for that of a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As the most probative evidence does not relate sleep apnea to the Veteran's mood disorder, by way of causation or aggravation, service connection on this basis is not warranted.

In addition, service connection on a direct incurrence basis is not warranted.  The claims file does not contain any competent medical evidence relating the Veteran's sleep apnea to active service.  The Veteran's service treatment records reveal complaints related to other issues; however, the service treatment records, including the Veteran's March 1978 separation examination, are absent for any findings or documentation of sleep apnea or difficulty sleeping.  Additionally, in May 2012 testimony, the Veteran reported that his sleep disturbances onset after service in Vietnam, but notably, he testified that his wife told him he had a significant snoring problem three to four years prior.  Such is consistent with the evidence which reflects the Veteran was diagnosed with obstructive sleep apnea in January 2010, over 31 years after separation from service.  

Furthermore, to the extent the Veteran's complaints of nightmares and difficulty sleeping are associated with his mood disorder, to include as noted in June 2009, July 2009 and September 2009 Vet Center records, these symptoms are already considered and reflected in the rating assigned for the Veteran's service-connected mood disorder.  Assigning an additional, separate rating for the same symptoms would be impermissible pyramiding, or assigning multiple ratings for the same disability.  38 C.F.R. § 4.14 (2015).

The Board acknowledges the Veteran's assertion that his sleep apnea was caused or aggravated by his service-connected mood disorder and that his sleep disturbances onset after service in Vietnam.  However, the Veteran is not considered competent to provide an opinion as these are complex medical questions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  It is commonly known that not all persons who suffer from sleep disturbances and/or mood disorder have sleep apnea.  The Veteran has not been shown to have the requisite expertise or medical knowledge to provide an opinion as to whether his sleep apnea was caused or aggravated by his mood disorder or when his sleep apnea onset.  Although in May 2012 testimony, the Veteran stated that medical professionals have noted sleep apnea was part of his PTSD, which as noted above, has been construed liberally as secondary to his service-connected mood disorder, he did not provide any evidence in support of that contention.  Additionally, addressing the etiology of his sleep apnea, under the facts of this case, requires medical expertise.  As such, the Board concludes that the Veteran's statements regarding onset of his sleep disturbances during service are not competent evidence as to the onset of his sleep apnea or whether sleep apnea was caused or aggravated by his mood disorder.  Moreover, the Board has found the VA examiners' opinions to be the most probative as to whether sleep apnea was caused or aggravated by his mood disorder. 

In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea both on a direct incurrence and a secondary basis.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply and the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to mood disorder, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


